DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9 and 10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claims 9 and 10 recites the limitation " leg gasketing system pocket ".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck et al. US Patent Application Publication 2012/0277713 in view of  Ashton et al. US Patent Application Publication 2010/0305532. 
As to claim 1, Raycheck teaches a disposable absorbent article 20 for wearing about the lower torso of a wearer , the disposable absorbent article comprising: 
a first waist region 36, 
a second waist region 38, 
a crotch region 37 disposed between the first 36 and second 38 waist regions (Figure 1; paragraph 0034);

 a first waist edge 14 and a second waist edge14  – at the first and second waist regions 36,38 respectively; and 

a first longitudinal edge 12 and a second longitudinal edge 12 (paragraph 0035); wherein 
the disposable absorbent article 20 comprises a chassis 22 comprising: 
a topsheet 24; 
a backsheet 26; and 
an absorbent core 28 disposed between the topsheet 24 and the backsheet 26 (Figure 4; paragraph 0036); 

wherein the disposable absorbent article 20 further comprises a leg gasketing system 70,
wherein the leg gasketing system 70 comprises a web of material forming an inner cuff 71 and an outer cuff 74 (paragraph 0048); 

wherein the inner cuff 71 comprises an inner cuff folded edge 72 and an inner cuff material edge 73 (Figure 4, paragraph 0048) and the outer cuff 74 comprises an outer cuff material edge 76 (Figure 2, paragraph 0046), 

such that the web of material is folded laterally outward to form the inner cuff folded edge 72(Figures 2-4; paragraph 0048); 

wherein at least a portion of the web of material between the inner cuff folded edge 72 and the outer cuff material edge 76 is attached to the chassis in the first waist region, the second waist region and the crotch region (paragraph 0048); 

Raycheck teaches waist elastics (paragraph 0034), but is silent as to how the waist elastic provides at least one waist gasketing element. Ashton teaches an absorbent article with leg cuffs.  Ashton teaches the elastically contractible cuffs may be integrated with the waist band 22, 20 to form a continuous gasket around the periphery  of the absorbent area (Ashton paragraph 0060).  Ashton teaches the waist gasketing structure helps to prevent leakage especially on subsequent loading of liquid exudate with slower acquisition and also may help hold up the barrier leg cuff near the waist of the wearer (Ashton paragraph 0061).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide Raycheck with a waist gasketing element for the benefits taught in Ashton.  

Raycheck/Ashton teach the at least one waist gasketing element 22(Ashton) has an inboard lateral edge, an outboard lateral edge adjacent the waist edge, and two longitudinal edges (Ashton Figure 9, elements 20, 22); 

the at least one waist gasketing element comprising at least one elastic material ; wherein the at least one waist gasketing element is attached to: 1) the chassis of the disposable absorbent article (Ashton paragraph 0062), and 2) the leg gasketing system.  

Raycheck/Ashton do not specifically teach the waist gasketing element is adhesively attached to the chassis and at least a portion of the outboard lateral edge and the longitudinal edges of the waist gasketing element are attached with pressure bonds to the web of material forming the leg gasketing system.  However, Raycheck/Ashton teach various bonding methods the leg cuffs (Ashton paragraph 0051, 0053).  Ashton teaches adhesive bonding and also teaches the cuff may be mechanically bonded to the topsheet or backsheet  by assembly bond 32 (Ashton paragraph 0059, Figures 7A,7B).  Ashton further teaches the waistband may be secured to the inner surface of the topsheet and cuffs so as to connect the two cuffs about their ends to form a continuous gasket (paragraph 0062). Raycheck also teaches various bonding techniques for the cuffs including pressure bonding (paragraph 0078). Ashton at paragraph 0033 incorporates by reference Van Gompel et al.  USPN 4940464 as providing a suitable absorbent article configuration.  Van Gompel teaches waist elastics 42, 44 that may be attached by adhesives or other suitable means (Van Gompel col. 8, lines 56-60). One having ordinary skill in the art would be able to determine through routine experimentation the bonding technique needed for a desired bond strength for the cuff and waist portions.As to claim 2, Ashton at paragraph 0033 incorporates by reference Van Gompel et al.  USPN 4940464 as providing a suitable absorbent article configuration.  Van Gompel teaches an elastic waistband material 42,44 having at least one elastic material of the waist gasketing element is an elastic strand (Van Gompel col. 8, lines 14-15). As to claim 3, Van Gompel (referenced in claim 2) further teaches the waist gasketing element comprises at least four elastic strands – where Van Gompel teaches the waist elastic may be comprised of multiple strands (col. 8, lines 28-31). As to claim 4,  Ashton at paragraph 0033 incorporates by reference Van Gompel et al.  USPN 4940464 as providing a suitable absorbent article configuration.  Van Gompel teaches waist elastics 42, 44 may be of any suitable elastic material such as taught in elastic panels (col. 8 line s40-43), which Van Gompel teaches comprises an elastic film (col. 5, lines 9-16).  
As to claim 5,  the outboard lateral edge of the waist gasketing element is coterminous with the second waist edge of the disposable absorbent article (Ashton Figures1 and 9, elements 20 and 22). As to claim 6, an entire length of each of the two longitudinal edges of the waist gasketing element are attached to the leg gasketing system – where Ashton shows the cuffs 14 overlap the waist elements 20, 22 (Ashton Figures 1 and 9) and where Ashton teaches the assembly bond may extend substantially the entire length of the diaper (Ashton paragraph 0051) . As to claim 7, the waist gasketing element is attached to leg gasketing system over substantially an entire area that the leg gasketing system overlaps with the waist gasketing element (Ashton Figures 1 and 9). As to claim 8. Van Gompel teaches the elasticity of the waist elements may be modified by adding or removing intermediate nonstretchable to impart or reduce elasticity (col. lines 20-34). Thus, due to the deadening of certain portion, the elastic material is only partially extended when the respective waist region is fully extended. As to claim 9, the leg gasketing system pocket is free of elastic members (Raycheck Figures 2 and 3 at 73). As to claim 10,  the leg gasketing system pocket contains one or more snap back elastic – the leg gasketing system contains elastic members 77 in the pocket area of the leg gasket 70.  As to the term ‘snap back’, the examiner interprets this to refer to the elasticity of the material which the elastic members meet as broadly as claimed.
 As to claim 11,  the leg gasketing system extends from the first waist edge to the second waist edge (Raycheck Figure 1; paragraph 0048). As to claim 12,  the at least one of the leg gasketing system comprises an N-fiber material (Raycheck paragraph 0076).  Raycheck does not specifically teach the waist gasketing element also comprises an N-fiber material.  However, Raycheck does teach the use of an N-fiber layer may at least reduce the undesirable migration of hydrophilic surfactants and may ultimately result in better leak protection.  Raycheck also teaches an N-fiber layer may also provide a soft and breathable nonwoven (paragraph 0079).  One having ordinarily skill in the art at the time the invention was originally filed would be motivated to provide the N-fiber in the waist element for the benefits Roe teaches. As to claim 13, the leg gasketing system pocket comprises a hydrophobic coating (Raycheck paragraph 0088). 

10.	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck et al. US Patent Application Publication 2012/0277713 in view of  Ashton et al. US Patent Application Publication 2010/0305532 and further in view of Patel et al. US Patent Application Publication 2014/0371700. 
As to claim 14, Raycheck teaches a disposable absorbent article 20 for wearing about the lower torso of a wearer , the disposable absorbent article comprising: 
a first waist region 36, 
a second waist region 38, 
a crotch region 37 disposed between the first 36 and second 38 waist regions (Figure 1; paragraph 0034);

 a first waist edge 14 and a second waist edge14  – at the first and second waist regions 36,38 respectively; and 

a first longitudinal edge 12 and a second longitudinal edge 12 (paragraph 0035); wherein 
the disposable absorbent article 20 comprises a chassis 22 comprising: 
a topsheet 24; 
a backsheet 26; and 
an absorbent core 28 disposed between the topsheet 24 and the backsheet 26 (Figure 4; paragraph 0036); 

wherein the disposable absorbent article 20 further comprises a leg gasketing system 70,
wherein the leg gasketing system 70 comprises a web of material forming an inner cuff 71 and an outer cuff 74 (paragraph 0048); 

wherein the inner cuff 71 comprises an inner cuff folded edge 72 and an inner cuff material edge 73 (Figure 4, paragraph 0048) and the outer cuff 74 comprises an outer cuff material edge 76 (Figure 2, paragraph 0046), 

such that the web of material is folded laterally outward to form the inner cuff folded edge 72(Figures 2-4; paragraph 0048); 

wherein at least a portion of the web of material between the inner cuff folded edge 72 and the outer cuff material edge 76 is attached to the chassis in the first waist region, the second waist region and the crotch region (paragraph 0048); 

Raycheck does not teach  the outer cuff comprises an elastics adhesive, the elastics adhesive and at least one elastic member.  Patel teaches an absorbent article having elastic material adhered with elastic adhesives for the benefit of allowing the diaper to be actively stretchable along the waist portion, to provide the desired elastic property and to allow the diaper to closely conform to the user (paragraph 0067).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Raycheck with an elastic adhesive for adhering the elastic material since an elastic adhesive is used in the same environment and solves the same problem of securing the elastic material. 


Raycheck/Patel  teaches waist elastics (paragraph 0034), but is silent as to how the waist elastic provides at least one waist gasketing element. Ashton teaches an absorbent article with leg cuffs.  Ashton teaches the elastically contractible cuffs may be integrated with the waist band 22, 20 to form a continuous gasket around the periphery  of the absorbent area (Ashton paragraph 0060).  Ashton teaches the waist gasketing structure helps to prevent leakage especially on subsequent loading of liquid exudate with slower acquisition and also may help hold up the barrier leg cuff near the waist of the wearer (Ashton paragraph 0061).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide Raycheck/Patel with a waist gasketing element for the benefits taught in Ashton.  

Raycheck/Patel/Ashton teach the at least one waist gasketing element 22(Ashton) has an inboard lateral edge, an outboard lateral edge adjacent the waist edge, and two longitudinal edges (Ashton Figure 9, elements 20, 22); 

the at least one waist gasketing element comprising at least one elastic material ; wherein the at least one waist gasketing element is attached to: 1) the chassis of the disposable absorbent article (Ashton paragraph 0062), and 2) the leg gasketing system.  

Raycheck/Patel/Ashton do not specifically teach the waist gasketing element is adhesively attached to the chassis and at least a portion of the outboard lateral edge and the longitudinal edges of the waist gasketing element are attached with pressure bonds to the web of material forming the leg gasketing system.  However, Raycheck/Patel/Ashton teach various bonding methods the leg cuffs (Ashton paragraph 0051, 0053).  Ashton teaches adhesive bonding and also teaches the cuff may be mechanically bonded to the topsheet or backsheet  by assembly bond 32 (Ashton paragraph 0059, Figures 7A,7B).  Ashton further teaches the waistband may be secured to the inner surface of the topsheet and cuffs so as to connect the two cuffs about their ends to form a continuous gasket (paragraph 0062). Raycheck also teaches various bonding techniques for the cuffs including pressure bonding (paragraph 0078). Ashton at paragraph 0033 incorporates by reference Van Gompel et al.  USPN 4940464 as providing a suitable absorbent article configuration.  Van Gompel teaches waist elastics 42, 44 that may be attached by adhesives or other suitable means (Van Gompel col. 8, lines 56-60). One having ordinary skill in the art would be able to determine through routine experimentation the bonding technique needed for a desired bond strength for the cuff and waist portions.
Raycheck/Patel/Ashton teaches the waist elements may comprise waist cap features (Ashton paragraph 0040) which generally have an unattached area for containment purposes at the waist. 

As to claim 15, Ashton at paragraph 0033 incorporates by reference Van Gompel et al.  USPN 4940464 as providing a suitable absorbent article configuration.  Van Gompel teaches an elastic waistband material 42,44 having at least one elastic material of the waist gasketing element is an elastic strand (Van Gompel col. 8, lines 14-15). As to claim 16, Van Gompel (referenced in claim 2) further teaches the waist gasketing element comprises at least four elastic strands – where Van Gompel teaches the waist elastic may be comprised of multiple strands (col. 8, lines 28-31). As to claim 17,  Ashton at paragraph 0033 incorporates by reference Van Gompel et al.  USPN 4940464 as providing a suitable absorbent article configuration.  Van Gompel teaches waist elastics 42, 44 may be of any suitable elastic material such as taught in elastic panels (col. 8 line s40-43), which Van Gompel teaches comprises an elastic film (col. 5, lines 9-16).  
As to claim 18,  the outboard lateral edge of the waist gasketing element is coterminous with the second waist edge of the disposable absorbent article (Ashton Figures1 and 9, elements 20 and 22). As to claim 19, an entire length of each of the two longitudinal edges of the waist gasketing element are attached to the leg gasketing system – where Ashton shows the cuffs 14 overlap the waist elements 20, 22 (Ashton Figures 1 and 9) and where Ashton teaches the assembly bond may extend substantially the entire length of the diaper (Ashton paragraph 0051) . 
11. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Raycheck et al. US Patent Application Publication 2012/0277713 in view of  Ashton et al. US Patent Application Publication 2010/0305532 as applied to claim 1 above and further in view of Kline et al. US 2007/0287980. As to claim 20, see the rejection of claim 1 supra. Raycheck/Ashton teaches the present invention substantially as claimed. Raycheck/Ashton does not teach a package comprising at least ten disposable absorbent articles. Kline teaches absorbent articles and a package containing 10 or more absorbent articles Figure 5 for the benefit of providing various embodiments - pant and taped articles to a consumer (paragraph 0080, Figure 5). It would have been obvious to provide the articles of Raycheck/Ashton in a package for the convenience of the consumer as taught by Kline.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781